Title: From George Washington to Hannah Fairfax Washington, 24 March 1792
From: Washington, George
To: Washington, Hannah Fairfax



Dear Madam,
Philad. 24th March, 1792.

Having lately received from Sir Isaac Heard a letter, with a sketch of a genealogical table of the family of Washington, I have

taken the liberty to enclose copies of them to you, begging your assistance to enable me to comply with the request he has made (if among the Papers of my deceased relation there be any trace of this matter) that I will complete the sketch, by making the additions which are there wanting—or rather by filling up the blanks.
As I have heretofore paid but little attention to this subject, and my present avocations not permitting me to make the necessary researches now, I am induced to ask your aid, presuming, as your late Husband’s father was older than mine you might, either from your own knowledge or a recurrence to documents, or tables in your possession, be able to complete the sketch, and thereby put it in my power to comply with the request of Sr Isaac Heard, which seems to be made with much earnestness, and to which an attention seems due, on account of his politeness. This must be my excuse for giving you the trouble of receiving and answering this letter as soon as you can make it convenient. I am &c.

Go: Washington.

